DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 16-26, 28-30, and 32-34, drawn to a process.
Group II, claims 27 and 31, drawn to a product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a sandwich component and an add-on part which are connected by a hardenable polymer material which is introduced in apertures in the sandwich component and add-on part, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Grunewald (EP 1503090). Grunewald teaches the process of claim 16 in its entirety, as .
During a telephone interview with Michael Bujold on 02/08/2022 a provisional election was made with traverse to prosecute the invention of group I, claims 16-26, 28-30, and 32-34.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27 and 31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20, 23-26, 28-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Grunewald (EP 1503090).
Grunewald teaches a process for connecting an add-on element (5) to a sandwich structure (1), the process comprising: providing the sandwich structure comprising an outer sandwich shell (2), an inner sandwich shell (3) with fastening openings (3a,3b) therein, and a lightweight core (4) between the sandwich shells; providing an add-on element (5) with connection openings (6a,6b); joining the sandwich structure and the add-on element such that the fastening openings and connection openings are aligned and in communication; and introducing a connection means (V) through the fastening and connection openings such that the connection means adhesively connects the add-on element to the sandwich structure (See Figures; [0021]-[0030]). The sandwich structure (1), outer sandwich shell (2), inner sandwich shell (3), fastening openings (3a,3b), lightweight core (4), add-on element (5), and connection openings (6a,6b) read on the instantly claimed sandwich component, first outer ply, second outer ply, at least one aperture, interlayer, add-on part, and at least one first input aperture, respectively.

Regarding claim 17, the fastening openings (3a,3b) lead to a void in the lightweight core (4) (See [0013]-[0015]), such a void forming a cavity between the add-on element and the sandwich structure as claimed.
Regarding claim 18, the connection means (V) is an adhesive (See [0011]; [0024]).
Regarding claim 19, Grunewald teaches that the connection means (V) is an adhesive which enables rapid setting (See [0024]) in order to minimize cycle times in a production line (See [0011]). It would have been obvious to one of ordinary skill in the art to provide a short pot life of 1-15 seconds in order to minimize cycle times, as taught by Grunewald. Grunewald clearly teaches that pot life is a result-effective variable which directly affects cycle times during production. It would have been a routine matter for one of ordinary skill in the art to determine a desired pot life which provides enough workable time for application while minimizing cycle times.
Regarding claim 20, the connection means forms a coherent, interlocking, and frictional connection upon setting.

Regarding claims 24 and 30, Grunewald does not expressly disclose the shape of the fastening openings. The selection of such a shape would be a routine matter of design choice for one of ordinary skill in the art such that a circular hole or slot would have been an obvious choice at the time of filing.
Regarding claim 25, Grunewald teaches that the lightweight core may be a honeycomb core (See [0021]), which is a hollow-chamber structure as claimed.
Regarding claim 26, Grunewald teaches that the add-on element may be a locking element for a hood (See [0023]). Such a locking element reads on the instantly claimed connecting element and fastening element.
Regarding claim 28, the inner and outer sandwich shells are outer sheets as claimed.
Regarding claim 29, Grunewald teaches two-component adhesives (See [0011]).
Regarding claim 32, Grunewald teaches a multi-component settable adhesives with hardeners (See [0011]). One of ordinary skill in the art would interpret such setting to occur by crosslinking.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grunewald (EP 1503090) as applied to claim 16 above, and further in view of Fausten (FR 2831229).
Grunewald teaches a process for connecting an add-on element (5) to a sandwich structure (1), as detailed above. Grunewald does not expressly disclose undercuts in the add-on element and the sandwich structure.
Fausten teaches parts to be joined (1,2) which include undercuts (See Figs. 1c-1d and 2a-2b and their descriptions).
.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Grunewald (EP 1503090) as applied to claim 16 above, and further in view of Burckhardt (US 2015/0259465).
Grunewald teaches a process for connecting an add-on element (5) to a sandwich structure (1), as detailed above. Grunewald does not expressly disclose an adhesive composition recited in claims 33-34.
Burckhardt teaches an adhesive composition useful as a potting compound, the composition comprising an isocyanate with NCO functionality in the instantly claimed ranges and a polyamine (See Abstract and Presentation of the Invention).
It would have been obvious to one of ordinary skill in the art to use the adhesive composition of Burckhardt as the adhesive in the process of Grunewald because Burckhardt teaches that such an adhesive composition was recognized in the prior art as being suitable for use as a potting compound (See Abstract; [0154]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/               Primary Examiner, Art Unit 1746